Citation Nr: 0027378	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 451	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  He died on April [redacted], 1998, and the appellant 
is his widow.  This appeal arises from a July 1998 rating 
decision which denied service connection for the cause of 
the veteran's death.  

The appellant was accorded a hearing at the RO before the 
undersigned veterans law judge of the Board of the Veterans' 
Appeals (Board) in November 1999, and a transcript of the 
hearing is included in the claims folder.  At the hearing, 
the appellant, through her representative, for the first time 
asserted that the cause of the veteran's death was related to 
his cigarette smoking in service.  This contention was first 
asserted after June 9, 1998, and therefore, 38 U.S.C.A. 
§ 1103 is applicable.  Where, as here, a claim for a tobacco-
related disability is filed after June 9, 1998, service 
connection may be granted only if a tobacco-related 
disability was manifest during service or to the requisite 
degree of disability within the applicable presumptive 
period.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2000).  See 
also VAOGCPREC 2-93 (Jan. 13, 1993).  The Board will 
ultimately address the appropriate question in connection 
with claims filed after June 9, 1998, when it enters a final 
decision.  


REMAND

At the time of the veteran's death, service connection was in 
effect for his post-traumatic stress disorder (PTSD), which 
was rated 100 percent disabling, from June 18, 1993.  Service 
connection was also in effect for the veteran's residuals of 
a gunshot wound of the right foot, which was rated zero 
percent disabling, from July 15, 1948.  

The evidence of record includes a version of the veteran's 
death certificate which purports to be an original and/or a 
duplicate original.  This original death certificate 
indicates that the underlying cause of death was small cell 
carcinoma of the lung with metasteses and that contributing 
causes of the veteran's death included diabetes mellitus, 
hypertension, postobstructive pneumonia, and PTSD.  This 
version of the veteran's death certificate was signed on 
April 20, 1998, by the VA physician who prepared the VA 
hospital discharge summary of the veteran's medical treatment 
during his terminal hospitalization.  (The VA hospital 
discharge summary of the veteran's terminal hospitalization 
is included in the claims folder.)  

The evidence also includes a partially completed copy of the 
veteran's death certificate, also signed on April 20, 1998, 
by the same VA physician who prepared the VA hospital 
discharge summary.  This partially completed copy of the 
veteran's death certificate, which nevertheless purports to 
be complete as regards the underlying cause of death and 
contributory causes of death, fails to list PTSD as a 
contributing cause of death.  Given the foregoing, it is 
unclear whether the VA physician who executed his portion of 
the veteran's death certificate on April 20, 1998 was of the 
opinion that PTSD, for which the veteran was service-
connected, was a contributing cause of his death.  

At present, the Board cannot determine whether the claim of 
service connection for the cause of the veteran's death is 
well-grounded.  Clearly, if it is ultimately determined that 
the VA physician who signed what is purported to be the 
original version of the veteran's death certificate was of 
the opinion that PTSD was a contributing cause of the 
veteran's death, the claim would be well-grounded.  However, 
the discrepancy as to the listing of PTSD with regard to the 
original version and the copy of the veteran's death 
certificate prevents the Board from being able to determine 
the VA physician's opinion as to the role, if any, of the 
veteran's service-connected PTSD in relation to his death.  

The Board further notes that the original version of the 
veteran's death certificate indicates that an autopsy was not 
performed.  The veteran died at the VA Medical Center in East 
Orange, New Jersey (East Orange VAMC).  He was hospitalized 
at the East Orange VAMC for nine days prior to his death, and 
the VA hospital discharge summary for this terminal 
hospitalization is of record.  Ordinarily, where the issue is 
entitlement to service connection for the cause of the 
veteran's death, the Board does not regard the complete 
clinical records of the terminal period of hospitalization as 
being critical in deciding such a claim on its merits; 
particularly when, as in this case, the summary of the period 
of terminal hospitalization is available.  However, in view 
of the listing of PTSD on the purported original and/or 
duplicate original of the veteran's certificate and the 
absence of a listing of PTSD on the partially completed copy 
of the death certificate, the Board determines that it is 
appropriate that the complete records of the veteran's 
terminal hospitalization be obtained for association with the 
claims folder.  

Accordingly, the claim of service connection for the cause of 
the veteran's death is REMANDED to the RO for the following:  

1.  The RO should obtain from the VA 
Medical Center in East Orange, New 
Jersey, the complete, original hospital 
clinical records for the veteran's 
terminal period of hospitalization in 
April 1998, and associate these records 
with the claims folder.  

2.  After the foregoing development is 
completed, the claims folder, and a copy 
of this remand, should be forwarded to 
the VA physician who, on April 20, 1998, 
executed the veteran's death certificate.  
The discrepancy between the original 
and/or duplicate original of the 
veteran's death certificate (which the VA 
physician signed and dated April 20, 
1998, and which lists PTSD among the 
contributing causes of death), and the 
copy of the veteran's death certificate 
(which was also signed by the VA 
physician and dated April 20, 1998, which 
does not list PTSD among the contributing 
causes of death) should be brought to the 
attention of the VA physician in 
question.  The VA physician must clarify 
whether, based on the record, it is his 
opinion that the veteran's service-
connected PTSD aided and/or lent 
assistance to the production of his 
death.  If the VA physician opines that 
the veteran's service-connected PTSD 
aided and/or lent assistance to the cause 
of his death, the physician must fully 
explain the basis for his opinion.  

3.  Thereafter, the RO should review the 
claims folder and determine whether the 
claim of service connection for the cause 
of the veteran's death is well-grounded 
and whether the claim may now be granted.  
If the claim remains denied, the 
appellant and her representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



